Citation Nr: 9909596	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation for lumbar spondylosis with 
myofascial pain syndrome, in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
November 1998, the Board remanded the issue of entitlement to 
an increased rating for a lumbar back disorder, rated as 40 
percent disabling, for additional development.  Pursuant to 
the additional development, the RO determined, by action 
dated in December 1998, that the currently assigned 40 
percent evaluation for lumbar spondylosis with myofascial 
pain syndrome was correct, but that the veteran was entitled 
to an additional 10 percent for demonstrable deformity of a 
vertebral body from fracture.  This resulted in an increased 
evaluation to 50 percent for lumbar spondylosis with 
myofascial pain syndrome.  

Service connection is also in effect for other disorders to 
include chronic tendo-Achilles tendonitis of the right foot.  
A 10 percent evaluation is in effect for this right foot 
disorder.  


FINDINGS OF FACT

1.  A well grounded claim has been presented, and all 
evidence necessary for an equitable adjudication has been 
obtained.  

2.  The lumbar spondylosis with myofascial pain syndrome is 
productive of severe limitation of motion.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes (DCs) 5285, 5292 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that the veteran 
developed chronic low back pain with bilateral sciatica with 
acute exacerbations with herniated nucleus pulposus (HNP) of 
the right L5-S1 intervertebral disc space.  Upon postservice 
VA examination in September 1991, he reported constant low 
back pain that increased with bending, lifting, or yard work.  
Following physical evaluation, the diagnosis was lumbar 
spondylosis confined to the lumbosacral interspace.  

Service connection for lumbar spondylosis was established 
upon rating decision in January 1992 and a 20 percent 
evaluation was assigned.  This appeal ensued when the veteran 
submitted a notice of disagreement with that decision.  

Subsequently added to the record were medical records from 
1992 and 1993 from a United States Air Force Medical Center 
(USAF MC) which reflect that the veteran was seen in the pain 
clinic in April 1992.  At that time, he reported low back 
pain with radiculopathy with most any activity.  This pain 
was relieved with rest.  There was no paresthesia.  He 
experienced marked relief of pain when started on a TENS 
unit.  On physical examination, he showed no pain on flexion.  
Straight leg raising was negative as he could flex both legs 
up to 50 degrees with no problem.  

In July 1993, the RO confirmed the 20 percent rating in 
effect for the appellant's low back disorder.  

Added to the record in October 1993 were additional USAF MC 
records from 1993 which essentially show treatment for 
elevated blood pressure.  

At a personal hearing in December 1993, the veteran testified 
that he often missed time from work due to low back symptoms 
even though his employer had made special accommodations for 
him due to his back problems.  Hearing [Hrg.] transcript 
[tr.] at 2.  He could not stand for more than 30 minutes at a 
time as he would then experience sharp pain down the left 
leg.  He experienced stiffness if he sat for more than 1 
hour.  He took medication when the symptoms were severe.  Tr. 
at 3.  He was no longer able to participate in sports or 
dancing due to back complaints.  Shooting pains in his back 
caused sleep disturbance.  When he woke up his back was 
stiff.  Tr. at 4.  He described some limitation of motion 
when bending forward.  Tr. at 5.  

Upon VA examination in February 1994, the examiner indicated 
the claimant had some difficulty in undressing and only mild 
to moderate difficulty in getting on and off the examination 
table, with some sighing and grunting.  The back appeared 
straight on standing with some mild loss of lordosis.  
Straight leg raising was negative to 80 degrees bilaterally.  
The range of motion was limited to only 20 to 25 degrees of 
forward flexion, but the examiner did not feel that the 
veteran was working very hard at it.  Extension was to about 
10 degrees, bilateral bending was to 25 degrees, and rotation 
was to 25 degrees in both directions.  Deep tendon reflexes 
were 2+ and equal bilaterally and 1+ at the ankles and 0 
plantar.  There was no subjective or objective sensory loss.  
Deep palpation over the lower lumbar spine caused pain and 
discomfort.  Waddell signs were at least three to four 
positive out of five.  X-ray of the low back was interpreted 
as showing mild degenerative changes at L5-S1 with mild 
osteophytes and disc space narrowing.  There was marked 
straightening of the normal lumbar lordosis suggestive of 
muscle spasm.  Diagnosis was probable degenerative disc 
disease at L5-S1 with intermittent radiculopathy. 

In April 1994, a hearing officer determined that the 20 
percent rating currently in effect for the veteran's low back 
disorder was correct.  This determination was promulgated in 
an April 1994 decision.  

In December 1996, the Board remanded the case for additional 
evidentiary development to include an orthopedic examination.  
When the veteran was examined in April 1997, the VA physician 
noted that the veteran reported back pain that radiated down 
both legs, left more than right.  Upon physical evaluation, 
the veteran was able to toe and heel walk with only moderate 
difficulty secondary to what the veteran said was Achilles 
tendinitis.  Motor strength was 5/5 in all motor groups.  He 
was able to forward flex to within 24 inches of the floor.  
Lateral bending was approximately 25 degrees to the left and 
25 degrees to the right.  Turning was approximately 20 
degrees to the left and 20 degrees to the right.  Flexion of 
the lumbosacral spine was limited to approximately 25 degrees 
on multiple measurements.  There was no evidence of 
paraspinal muscle spasm, although he did have a histrionic 
response to percussion of the lumbosacral spine.  Straight 
leg raising was negative bilaterally.  Deep tendon reflexes 
were intact throughout.  Sensation was intact bilaterally.  
The final diagnosis was history of chronic low back pain with 
subjective complaints that far outweighed objective findings.  
It was the examiner's opinion that the symptoms expressed by 
the appellant were the same symptoms expressed in 1990 with 
chronic degenerative disc disease at L5-S1.  

In October 1997, the April 1997 examination was returned for 
additional clarification regarding range of motion test 
results.  

Upon additional VA examination in December 1997, the veteran 
described constant low back pain which caused him to 
experience radiation of pain into the right buttock area with 
sensations of tingling and numbness in the left lower 
extremity.  He had recently experienced an acute flare-up of 
his symptomatology.  He was currently working as a 
contracting specialist.  Sitting in excess of 1 to 1 1/2 hours 
caused the pain in his low back to increase, and he also 
experienced pain which radiated into the right buttock region 
after this length of sitting.  He attained relief from these 
symptoms by getting up and moving about for a short period of 
time, after which he was able to resume the sitting position.  
He stated that his pain did not radiate into the left buttock 
or leg region, but, upon prolonged standing or walking in 
excess of several blocks, he developed symptoms of tingling 
and numbness extending into the left leg as far as the toes.  
Riding in a vehicle in excess of 20 minutes increased his low 
back symptoms.  Sudden movements also increased his back pain 
symptoms.  Bending and stooping caused a catching sensation 
to occur in his low back region.  He avoided any significant 
lifting because had had been told to avoid doing so by health 
care providers.  He no longer participated in any athletic 
activities.  He noted occasional sleep disruption as a result 
of his back.  He found that sleeping on a firm mattress did 
help relieve some of his chronic low back discomfort.  In the 
last 6 months, he had not lost any time from work as a result 
of his back symptoms and had not found it necessary to spend 
any additional time in bed to treat his symptoms.  He found 
that he was unable to sleep on his stomach.  He did not 
participate in any back exercise programs as they made his 
back soreness increase.  He did not use any bracing for the 
spine.  He took approximately 3 to 4 Tylenol tablets per day 
for routine management of his symptoms and on increased 
discomfort he supplemented this with an occasional Motrin 
tablet.  

Upon physical examination, the veteran walked with a slightly 
slowed gait and moved with rather deliberate motions when 
sitting and arising from a sitting position.  Standing 
revealed that his pelvis was level.  However, his right 
shoulder was noted to be approximately 1/4" lower than the 
left shoulder.  The contour of his spine in the AP projection 
appeared normal.  In the lateral position, however, he was 
noted to have a flattened lumbosacral curve and a slight 
increase in his dorsal kyphotic curve.  Palpation revealed 
tenderness over the right occipital tuberosity, right scalene 
muscle, right mid trapezius, right sternocleidomastoid muscle 
at the clavicular insertion, medical pectoral muscle at the 
right 2nd intercostal space, and the right proximal wrist 
extensor muscle mass.  Examination of the left corresponding 
regions revealed no tenderness except at the left proximal 
extensor wrist muscle mass.  He also demonstrated tenderness 
to palpation over the paraspinal muscles bilaterally.  He 
demonstrated tenderness over the right gluteal muscle mass as 
well as the right greater trochanteric region and the right 
side.  

The spine demonstrated 0 to 20 degrees of forward flexion 
with slight reversal of the lumbosacral lordosis.  He 
demonstrated 0 to 15 degrees of right and left lateral 
bending, 0 to 10 degrees of right and left lateral rotation, 
with all of these motions being accompanied by complaints of 
low back discomfort.  He was able to hyperextend to the 
neutral position only before reporting low back pain.  Stress 
of the sacroiliac joints was negative.  The lumbar spring 
test was accompanied by complaints of lumbar pain.  In the 
sitting position, he was able to straight leg raise to the 
fully extended knee position bilaterally with complaints of 
low back pain while performing this test on the right side.  
Straight leg raising in the low back and thigh caused pain.  
Straight leg raising on the right was positive at 45 degrees 
with complaints of posterior thigh and low back pain.  
Dorsiflexion of the ankles did not accentuate the thigh pain 
or low back pain.  Reflex testing of the lower extremities 
revealed a 2+ knee jerk bilaterally and a 1+ left ankle jerk.  
On the right side, the ankle jerk reflex was unable to be 
elicited due to complaints of significant pain upon 
compression or percussion of the Achilles tendon.  Attempts 
at walking on tiptoes revealed that he performed this 
activity satisfactorily on the left, but he had Achilles pain 
on the right and was unable to complete the activity.  Heel 
walking was performed satisfactorily on both lower 
extremities.  Sensory testing of the left lower extremity was 
normal, while the right lower extremity revealed generalized 
hypesthesia over the entire right lower dorsum of the right 
foot.  Review of X-rays of the lumbosacral spine from April 
1997 were interpreted as showing loss of the lumbar lordosis.  
He demonstrated almost complete collapse of the L5-S1 disc 
space with a 2 mm retrolisthesis of L5 on S1 and anterior 
spurring at the same disc level.  There was also shifting of 
the facets at the same disc level.  

The final diagnoses were expressed by the examiner in a 
December 1997 addendum and included lumbar spondylosis and 
myofascial pain syndrome.  It was the examiner's opinion that 
the veteran's lumbar spondylosis and myofascial pain syndrome 
produced the limitation of motion noted at the lumbar spine.  
The two conditions were directly related to each other.  He 
did not identify any physical findings that could not be 
considered compatible with myofascial pain complexes and 
spondylosis.  

In January 1998, the RO increased the disability rating for 
lumbar spondylosis with myofascial pain syndrome to 40 
percent.  The RO made the effective date of this award back 
to the day after discharge from service.

In November 1998, the Board remanded the case for additional 
development.  The RO was to again review the evidence of 
record, to include the most recent VA orthopedic examination 
and addendum of December 1997.  Readjudication was to be 
accomplished and to include consideration of functional 
impairment and pain under 38 C.F.R. §§ 4.10, 4.40, and 4.45.  
Consideration was also to be given to the provisions of 
38 C.F.R. § 3.321 (1998).  

In December 1998, the RO confirmed the 40 percent rating in 
effect for the lumbar spine disorder.  An additional 10 
percent was added for demonstrable deformity of a vertebral 
body from fracture.  


Pertinent Law and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Under the provisions of 38 C.F.R. § 4.14 (1998), the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  The same symptomatology 
for a particular condition should not be evaluated under more 
than one diagnostic code.  The critical element in 
determining whether a disability may be rated separately is 
whether any of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The veteran seeks a disability rating higher than that 
currently in effect for his lumbar disorder.  His disability 
is currently evaluated as 50 percent disabling under DC 5285 
and 5292 of the Schedule for Rating Disabilities (Schedule).  
38 C.F.R. § 4.71a.  The veteran is evaluated at 40 percent 
for severe limitation of motion with functional impairment 
due to lumbar spondylosis with myofascial pain syndrome and 
loss and 10 percent for a demonstrable deformity of a 
vertebral body.  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Regulations further provide that examinations on 
which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements. 
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1998).  As regards the joints the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed, but 
not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1998).

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

DC 5289 provides for evaluation of ankylosis of the lumbar 
spine.  When the ankylosis is favorable, a rating of 40 
percent is provided.  When the ankylosis is unfavorable, a 
rating of 50 percent is provided.  

DC 5285 provides that residuals of fracture of a vertebra 
warrant a 60 percent evaluation if there is no spinal cord 
involvement, but abnormal mobility is present which requires 
a neck brace (jury mast).  In other such cases, the residuals 
should be rated on the basis of resulting definite limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  When evaluation the residuals 
on the basis of ankylosis and/or limited motion, evaluation 
should not be assigned for more than one spinal segment by 
reason of the involvement of only the first or last vertebra 
of an adjacent segment.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Also applicable is DC 5295, which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted, and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Since the Board's remand in 1998, the United States Court of 
Appeals for Veterans Claims (Court) entered a decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), that held that 
there is an important distinction between where a claimant is 
dissatisfied with the initial or original rating assigned to 
a disability following the grant of service connection, and 
claims for an increased rating.  At the time of initial 
ratings, ratings may be assigned for separate periods of time 
based on the facts found, a practice characterized by the 
Court as a "staged rating."  Thus, the adjudicators and the 
Board can not limit consideration to just the evidence that 
pertains to the present level of disability.  Hence, 
Francisco v. Brown, 7 Vet. App. 55 (1994), does not control.  

In this case, although the RO characterized the issue as 
entitlement to an "increased rating," it is clear that the 
adjudicators considered all the evidence reflecting on the 
manifestations of the back disability in service and post-
service.  They clearly did not consider only the evidence 
showing the "present" level of disability.  Indeed, the 
award of the current higher ratings retroactive to the date 
of discharge obviated any question of a "step rating."  It 
is by no means clear that requiring the RO to revisit the 
question of a "step rating" would be in the veteran's 
interest in this matter.  Accordingly, the Board finds that 
there is no prejudice to the claimant in the handling of this 
case by the RO under Fenderson, and thus no requirement that 
the matter again be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).
 
The Board has reviewed the evidence of record from the 
service medical records to the most recent medical 
examination from December 1997.  The veteran is receiving the 
maximum rating evaluations permitted under DCs for severe 
lumbosacral strain (5295) and for severe limitation of motion 
(5292).  In order to be entitled to a higher rating the 
evidence must meet the criteria under DC 5285 regarding 
residuals of a vertebra fracture, unfavorable ankylosis under 
DC 5289, or the criteria for a 60 percent rating for 
intervertebral disc syndrome under DC 5293.  

The Board finds that while the veteran does show severe 
limitation of motion and some back stiffness, he does have 
motion and thus he can not be deemed to manifest or more 
closely approximate unfavorable ankylosis (DC 5289).  
Additionally, there is no evidence of cord involvement 
associated with the service-connected low back disability, 
nor is there evidence of abnormal mobility requiring a jury 
mast under DC 5285 regarding vertebra fracture residuals.  In 
fact, there is no evidence that there has ever been a 
vertebral fracture.  Moreover, the Board can not identify any 
evidence in the record that demonstrates the deformity of a 
vertebral body, which is the essential criteria for the 
assignment of a separate 10 percent evaluation under Code 
5285.  Loss of joint space or alteration of joint space 
between vertebral bodies is not synonymous with deformity of 
an actual vertebral body.  Thus, it would appear that this 
code is not for application.  That being said, however, the 
Board notes that the RO granted a separate rating of 10 
percent under this code for demonstrable deformity of a 
vertebral body from fracture.  The basis for this grant is 
questionable when considering the clinical findings 
summarized above.  

Assessment of the current symptoms in light of the criteria 
under DC 5293 regarding intervertebral disc syndrome is 
complicated by the fact that the veteran is also service 
connected for other disabilities that produce overlapping 
manifestations.  An increased rating under Code 5293 requires 
neurological findings.  In the case at hand, however, the 
Board finds that the medical evidence clearly demonstrates 
that some current symptoms such as absent ankle jerk and 
slight problems with toe walking on the right have been 
associated with a separate service-connected right foot 
disorder.  As those symptoms are rated under another DC, they 
will not be considered in for purposes of rating the back 
disability at issue here.  This is in accordance with the 
prohibition in 38 C.F.R. § 4.14 (1998) that bars the 
evaluation of the same manifestations under different 
diagnoses.  

Additional clinical findings reflect severe limitation of 
motion with complaints of pain.  However, it is noted that no 
muscle spasms were noted, and the veteran was able to 
satisfactorily heel and toe walk except for problems 
associated with another service-connected right foot problem.  
The symptoms were not noted to be persistent and significant 
relief was noted with certain activities.  Left ankle 
reflexes were present, while deficits in right ankle reflexes 
are linked with another service connected disability and thus 
may not be considered again for purposes of a rating under 
Code 5293.  As noted above, He did not require the use of a 
back brace and was employed.  It is the Board's opinion that 
the findings are most closely represented by the rating that 
is currently in effect.  As indicated above, his back and 
related symptoms have resulted in disability evaluations for 
his low back disorder and right foot disorder and he receives 
an extra 10 percent due to demonstrable deformity of the 
vertebra.  It is the Board's conclusion that no increased 
evaluation is warranted by the findings in this case.  

Finally, the Board recognizes that the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  
Those provision contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  In the instant case, there 
is no evidence of additional disability based on functional 
loss that would warrant assignment of an increased 
evaluation.  The record reflects that the veteran is able to 
walk with a slowed gait and uses no assistive devices for 
ambulation and wears no back brace.  Certain activities ease 
his back complaints temporarily.  The Board concludes that 
the current evidence does not indicate evidence of swelling, 
atrophy, discoloration, or weakness indicative of significant 
functional loss not already considered in the currently 
assigned evaluation.  Moreover, the Board notes that the 
examiner in 1994 found that the Waddell signs were at least 
three to four positive out of five and the 1996 examiner 
likewise found significant discrepancy between the subjective 
complaints and objective findings.  Accordingly, the Board 
concludes that the subjective complaints in this case are not 
supported, and in important ways are undermined, by the 
objective evidence as to functional loss due to pain.  

The Board finds that the current evaluation contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  The Board concurs with the RO 
that there are no unusual or exceptional factors such as to 
warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1998).  

Accordingly, as current residuals consist primarily of 
limitation of motion with pain on motion, an evaluation in 
excess of the currently assigned rating is not warranted.  
The evidence in this case is not so evenly balanced as to 
require application of the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.  



ORDER

Entitlement to an increased evaluation for lumbar spondylosis 
with myofascial pain is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


